DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Subspecies 1.a., 2.a., 3.a., 4.a., 5.a., in the reply filed on 17 October 2022 is acknowledged.
Claims 2, 4, 9, 12 – 14, 16– 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claim 3 is rejoined as it pertains to Subspecies 5.a.
Claim 4 is withdrawn as it pertains to Subspecies 3.b. 
Claim 9 is withdrawn as it pertains to Subspecies 5.d.
Claim 12 is withdrawn as it pertains to Subspecies 5.b.
Claim 13 is withdrawn as it pertains to Subspecies 5.c.
Claim 14 is withdrawn as it pertains to Subspecies 5.c.
Claim 16 is withdrawn as it pertains to Subspecies 5.b.



Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, “the sensor is attached to the respirator such that the respirator such that the weight of the sensor is supported by the respirator” should read “the sensor is attached to the respirator such that the weight of the sensor is supported by the respirator”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “such that a size of the sensor and a weight of the sensor are selected such that the sensor does not interfere with a wearer's use of the respirator’. The phrasing “does not interfere with a wearer’s use” is a subjective evaluation which is merely qualitative in nature and fails to clearly identify the metes and bounds of the limitation (see MPEP 2173.05(g)), thus rendering the claim indefinite.
Claim 6 recites the limitation “such that the sensor does not alter the fit of the respirator on a wearer”. The phrasing “do not alter the fit of the respirator’ is a subjective evaluation which is merely qualitative in nature and fails to clearly identify the metes and bounds of the limitation (see MPEP 2173.05(g)), thus rendering the claim indefinite.
Regarding Claim 8, the claim recites “a particle …may at least partially dissolve and may at least partially ionize”. It is unclear as to if the particle actually dissolves and ionizes i.e. if these limitations required by the claim, thus rendering the claim indefinite.
Regarding Claim 15, the claim recites “the interior gas space”. It is unclear as to if “the interior gas space” is the “gas space within the respirator” or some other gas space, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 7, 10, 11, 15, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farmer et al. (US 2020/0269076).
Regarding Claim 1, Farmer discloses a fit testing method comprising: providing a respirator (700, 730) (Figures 10, 11) donned by a wearer (via 709 of 700 and straps of 730) [0047] (Figure 11); providing a sensor (704) in electrical communication with a sensing element (element in 706A detecting particle concentration) [0049], wherein the sensor is configured to monitor a particulate concentration parameter of a gas space within the respirator (via 706A) (Figure 11), and a second particulate concentration parameter of a gas space outside the respirator (via 706B) (Figure 11) [0047], wherein the sensor is attached to the respirator such that the weight of the sensor is supported by the respirator (the sensor is supported by at least 709) [0047]; and providing a reader (any of 740, 760, 770, 780) [0049] configured to communicate with the sensor [0049], wherein the reader is configured to provide a respirator fit parameter (fit factor) based on a comparison of the particulate concentration within the respirator to the particulate concentration parameter outside the respirator [0009] (Figures 12A – 12C) [0052].
Regarding Claim 5, as best understood, Farmer discloses a size of the sensor and a weight of the sensor are selected such that the sensor does not interfere with a wearer's use of the respirator (as a wearer actually uses the respirator) (Figures 12A – 12C).
Regarding Claim 6, as best understood, Farmer discloses a size of the sensor and a weight of the sensor are selected such that the sensor does not alter the fit of the respirator on a wearer (as the respirator actually prevents the user from being exposed to particulate) (Figures 12A – 12C).
Regarding Claim 7, Farmer discloses the sensor is in electrical communication with the sensing element [0049] and is configured to sense a change in an electrical property of the sensing element (an electrical signal is generated in response to the change in electrical property) [0037].
Regarding Claim 10, Farmer discloses the sensing element is in removable communication with the sensor (connection is facilitated by screws 713 and housing 701, 702; furthermore Figure 10 illustrates the sensing element and sensor in an non connected state; disassembly of 700 facilitates removal) [0047] (Figure 10).
Regarding Claim 11, Farmer discloses the sensor communicates with the reader about physical properties related to a gas within the respirator (mass) [0009, 0037, 0049, 0050].
Regarding Claim 15, Farmer discloses the sensor and reader communicate with one another about physical properties related to a gas within the interior gas space (mass) [0009, 0037, 0049, 0050].
Regarding Claim 19, Farmer discloses the sensing element is configured to be mechanically separable from the sensor (connection is facilitated by screws 713 and housing 701, 702; furthermore Figure 10 illustrates the sensing element and sensor in an non connected state; disassembly of 700 facilitates removal) [0047] (Figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2020/0269076).
Regarding Claim 3, Farmer fails to expressly disclose providing an aerosol generator with a known aerosol output parameter.
However, Farmer teaches that a known fit testing method involves providing a constant concentration of aerosol outside the respirator [0005]. 
One having ordinary skill in the art would thus have considered it prima facie obvious to have applied known techniques for fit testing when considering how to alternatively implement the teachings of Farmer.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Farmer providing an aerosol generator with a known aerosol output parameter based upon the teaching in Farmer that a known fit testing technique provides a constant concentration of aerosol outside the respirator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2855